UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-52332 BARCLAY ROAD, INC. (Exact name of registrant as specified in its charter) Wyoming 20-5571215 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) PSEO ALCOBENDAS - 10 A CENTRO COMERCIAL BOULEVAR ALCOBENDAS, SPAIN 28109(Address of principal executive offices) (732 ) 720-2300 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes □No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes □No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes □ No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes □No □ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer □ Non-accelerated filer □ Accelerated filer □ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No □ The aggregate market value of the registrant's voting and non-voting common equity held by non-affiliates as of the last business day of the registrant's most recently completed second fiscal quarter was $-0-. Number of shares of common stock of the registrant outstanding as of June 30, 2011: 41,743,768. 2 Table of Contents PART I 5 Item 1.Business 5 Item 1A.Risk Factors 6 Item 1B.Unresolved Staff Comments 7 Item 2.Properties 8 Item 3.Legal Proceedings 8 Item 4.[Removed and Reserved.] 8 PART II 9 Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases ofEquity Securities 9 Item 6.Selected Financial Data 9 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A.Quantitative and Qualitative Disclosures About Market Risk 11 Item 8.Financial Statements and Supplementary Data 11 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Item 9A.Controls and Procedures 24 Item 9B.Other Information 25 PART III 25 Item 10.Directors, Executive Officers and Corporate Governance 25 Item 11.Executive Compensation 27 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13.Certain Relationships and Related Transactions, and Director Independence 28 Item 14.Principal Accountant Fees and Services 29 PART IV 29 Item 15.Exhibits and Financial Statement Schedules 29 SIGNATURES 30 3 Note About Forward-Looking Statements Some of the statements in this Annual Report on Form 10-K for the fiscal year ended December 31, 2010 are forward-looking statements within the meaning of Section 27A of the U.S. Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the U.S. Securities Exchange Act of 1934, as amended, or the Exchange Act. Forward-looking statements are not statements of historical fact and reflect the current views, beliefs and assumptions made by our management based on the information available, as of the date of this report, regarding future events, operating performance, financial condition, business strategy and our plans and objectives for future operations. These forward-looking statements relate to us and the industry in which we operate. All forward-looking statements included in this report address matters that involve risks and uncertainties. Accordingly, there are or will be important factors that could cause our actual results to differ materially from those indicated in these statements. Any forward-looking statements you read in this report reflect our current views with respect to future events and are subject to these and other risks, uncertainties and assumptions. Readers should specifically consider the factors identified in this report that could cause actual results to differ before making any investment decision. Any forward-looking statements speak only as of the date of this report. Subject to any obligations under applicable law, we undertake no obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise. All subsequent written and oral forward-looking statements attributable to us, and those acting on behalf of us, are expressly qualified in their entirety by this section. 4 PART I Item 1. Business. Barclay Road, Inc. (“Barclay Road” or the “Company”) was incorporated on October 20, 2006 pursuant to the laws of Wyoming.We are a development stage company.On November 2, 2006, the Company entered into a plan of merger with Lifetime Books, Inc. (“Lifetime Books”).In connection with the plan of merger, the Company acquired the assets and assumed the liabilities of Lifetime Books.As provided for in the plan of merger, the stockholders at Lifetime Books received 251,720 of Barclay Road common stock, representing 100% of the outstanding stock after the merger, in exchange for the outstanding common shares of Lifetime Books common stock, which was accounted for as a reverse acquisition.As of December 31, 2007, the Company sold its investment in Lifetime Books to Herbert C. Becker ("Becker") in exchange for the Company's obligation to Becker.See Note 4 to the Company’s Financial Statements included in this Annual Report for further information. Recent Developments On March 18, 2008, the Company's shareholders approved a one-for-two thousand reverse stock split of its common stock which became effective on that date. Changes in our Board of Directors At a meeting of the Board of Directors of the Company held on July 2, 2008, Eduardo Valero Erana was appointed to fill a vacancy in our Board of Directors and was elected Chairman of the Board, President and Chief Executive Officer of the Company.Following the election of Mr. Valero as a director, Herbert L. Becker resigned as a director and as Chairman of the Board and President. Liquidity and Financial Resources As of December 31, 2010, the Company had $-0- of cash on hand.Through December 31, 2010, the Company was in the development stage, had not carried on any significant operations and had not generated significant revenues. The Company has incurred losses since inception aggregating $1,055,772 and has a working capital deficiency in the amount of $38,173, at December 31, 2010.The Company presently does not have sufficient liquid assets to finance its anticipated funding needs and obligations.The Company’s continued existence is dependent upon its ability to obtain needed working capital through additional equity and/or debt financing.Management is actively seeking additional capital to ensure the continuation of its activities.However, there is no assurance that additional capital will be obtained or that the Company will be profitable.These uncertainties raise substantial doubt about the ability of the Company to continue as a going concern.The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties should the Company be unable to continue as a going concern. With the sale of our Lifetime Books business, our Board of Directors has determined that our business model should be re-evaluated to identify and acquire another business through a business combination. We believe it may be necessary to acquire another business to prevent our having to cease operations. As of the date of this report, we are focusing our efforts on identifying such a business.As of this date, we have not entered into any agreements relating to any such acquisitions. We do not intend to restrict our search to any specific business, industry, or geographical location and we may participate in a business venture of any kind or nature. We may seek business opportunities with entities that have recently commenced operations, or that wish to utilize the public marketplace in order to raise additional capital to expand into new products or markets, to develop a new product or service, or for other corporate purposes. We may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries. It is impossible to predict at this time the status of any business that we may seek to acquire, in that such business may need additional capital, may desire to have its shares publicly traded, or may value other perceived business or financial advantages that we offer. We anticipate that the search for a business combination will be complex and extremely risky. Due to general economic conditions and shortages of available capital, we believe that there may be some firms seeking the perceived benefits of a publicly registered corporation. Such perceived benefits may include, among other things, facilitating or improving the terms on which additional equity financing may be sought, providing liquidity for incentive stock options or similar benefits to key employees, and providing liquidity (subject to restrictions of applicable statutes) for all shareholders. Potentially, available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. 5 We have, and will continue to have, limited capital with which to provide the owners of business opportunities with any significant cash or other assets. However, we believe we will be able to offer owners of certain acquisition candidates the opportunity to acquire an interest in a publicly registered company without incurring the cost and time required to conduct an initial public offering, subject to compliance, however, with the filings required by the rules and regulations of the Securities and Exchange Commission with regard to the acquisition. Our officers and directors will analyze new business opportunities. We intend to concentrate on identifying preliminary prospective business opportunities which may be brought to our attention through present affiliations and relationships of our officers and directors, or by our shareholders. In analyzing prospective business opportunities, we will consider such matters as: oavailable technical, financial and managerial resources; oworking capital and other financial requirements; ohistory of operations, if any; opotential for growth, expansion and profit; and operceived public recognition of name identification, products and services. Our officers and directors expect to meet personally with management and key personnel of the business opportunity as part of their "due diligence" investigation. To the extent possible, we intend to utilize written reports and personal investigations to evaluate the above factors. We will rely upon the efforts of our officers and directors in implementing in evaluating candidates. We do not anticipate hiring outside consultants or advisors, except for our legal counsel and accountants. As of the date of this report, we do not have any contracts or agreements with any outside consultants and none are contemplated. Employees As of December 31, 2010, we had no employees. Item 1A.Risk Factors Our operations and financial results are subject to various risks and uncertainties, including those described below, that could adversely affect our business, financial condition, results of operations, cash flows, and the trading price of our common stock. Any investment in our common stock involves a high degree of risk. Investors should carefully consider the risks described below and all of the information contained in our public filings before deciding whether to purchase our common stock. Risks Related to Our Company, Business and Industry WE HAVE ONLY A LIMITED OPERATING HISTORY, HAVE NOT OPERATED PROFITABLY SINCE INCEPTION AND WILL BE REQUIRED TO RAISE SUBSTANTIAL AMOUNTS OF CAPITAL Our operations have never been profitable, and it is expected that we will continue to incur operating losses in the future. In 2010, we generated revenues of $-0-, incurred operatingexpenses of $7,807, and had no net income.As of December 31, 2010, we had $-0- of cash on hand to fundoperations.There is no assurance that we will operate profitably in the future. BECAUSE OF OUR FINANCIAL POSITION, THERE IS SUBSTANTIAL DOUBT AS TO OUR ABILITY TO OPERATE AS A GOING CONCERN We have spent substantially all of the investment funds that we have raised so far, and we have earned $-0- in revenues from continuing operations through December 31, 2010.As a result, as of December 31, 2010, we have a working capital deficiency of ($38,173).Our financial condition still raises substantial doubt about our ability to operate as a going concern. 6 RISKS RELATING TO ACQUISITION OF ANOTHER BUSINESS THROUGH A BUSINESS COMBINATION SPECULATIVE NATURE OF OUR OPERATIONS The success of our alternative plan of operation, if we complete the acquisition of another business, will depend to a great extent on the operations, financial condition and management of the identified business opportunity. In the event we complete a business combination, the success of our operations may be dependent upon management of the successor firm and numerous other factors beyond our control. SCARCITY OF AND COMPETITION FOR BUSINESS OPPORTUNITIES AND COMBINATIONS We are and will continue to be an insignificant participant in the business of seeking mergers with, joint ventures with and acquisitions of small private and public entities. A large number of established and well-financed entities, including venture capital firms, are active in mergers and acquisitions of companies that may be desirable target candidates for us. Nearly all such entities have significantly greater financial resources, technical expertise and managerial capabilities than us and, consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination. Moreover, we will also compete in seeking merger or acquisition candidates with numerous other small public companies. NO AGREEMENT FOR BUSINESS COMBINATION OR OTHER TRANSACTION We have no arrangement, agreement or understanding with respect to engaging in a merger with, joint venture with or acquisition of, a private or public entity. There can be no assurance that we will be successful in identifying and evaluating suitable business opportunities or in concluding a business combination. Management has not identified any particular industry or specific business within an industry for evaluation by us. We cannot assure you that we will be able to negotiate a business combination on terms favorable to us. NO STANDARDS FOR BUSINESS COMBINATION We have not established a specific length of operating history or a specified level of earnings, assets, net worth or other criteria which we will require a target business opportunity to have achieved. Accordingly, we may enter into a business combination with a business opportunity not having any significant operating history or assets, or with a limited potential for earnings. PROBABLE CHANGE IN CONTROL AND MANAGEMENT A business combination involving the issuance of our common stock will, in all likelihood, result in shareholders of a private company obtaining a controlling interest in us. Any such business combination may require our management and/or affiliates to sell or transfer all or a portion of our common stock held by them and/or to resign as members of our board of directors. REDUCTION OF PERCENTAGE SHARE OWNERSHIP OR CHANGE IN OUTSTANDING SHARES FOLLOWING A BUSINESS COMBINATION If we engage in a business combination with a private entity, in all likelihood, such a combination would result in us issuing securities to the owners of such private entity. The issuance of our previously authorized and unissued common stock would result in a reduction in the percentage of shares owned by our present and prospective shareholders and may result in a change in control or management of us. In addition, the new owners could change the outstanding shares be effecting a reverse stock split or a forward stock split, thus changing the number of shares our stockholders hold. Item 1B.Unresolved Staff Comments. Not applicable. 7 Item 2.Properties The Company does not own or lease any properties. Item 3.Legal Proceedings None. Item 4.[Removed and Reserved.] 8 PART II Item 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. There is no established trading market for our common stock.Our common stock is quoted infrequently in the “grey market” under the symbol "BCLR" The last quote for our common stock on December 3, 2010 was $0.05 per share. Holders of Record As of June 30, 2011, there were approximately 137 holders of record of our common stock. Dividends The Company has never declared or paid any cash dividends on shares of our common stock. We currently intend to retain future earnings, if any, to finance the expansion of our business. Any future determination to pay dividends is at the discretion of our board of directors and is dependent upon our results of operations and cash flows, our financial position and capital requirements, general business conditions, legal, tax, regulatory and any contractual restrictions on the payment of dividends and any other factors our board of directors deems relevant. Securities Authorized for Issuance Under Equity Compensation Plans We do not currently have any type of equity compensation plan for our employees, officers or directors. Sales of Unregistered Securities Item 6.Selected Financial Data Not applicable. 9 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations BACKGROUND Barclay Road, Inc. (“Barclay Road” or the “Company”) was incorporated on October 20, 2006 pursuant to the laws of Wyoming.We are a development stage company.On November 2, 2006, the Company entered into a plan of merger with Lifetime Books, Inc. (“Lifetime Books”).In connection with the plan of merger, the Company acquired the assets and assumed the liabilities of Lifetime Books.As provided for in the plan of merger, the stockholders at Lifetime Books received 251,720 shares of Barclay Road common stock, representing 100% of the outstanding stock after the merger, in exchange for the outstanding common shares of Lifetime Books common stock, which was accounted for as a reverse acquisition.As of December 31, 2007, the Company sold its investment in Lifetime Books to Herbert L. Becker ("Becker") in exchange for the Company's obligation to Becker.See Note 4 to the Company’s Financial Statements included in this Annual Report for further information. On July 2, 2008, Herbert L. Becker resigned as Chairman of the Board and President of the Company, and Eduardo Valero Erana was elected Chairman of the Board, President and Chief Executive Officer of the Company. On March 18, 2008, the Company's shareholders approved a one-for-two thousand reverse stock split of its common stock which became effective on that date. PLAN OF OPERATION With the sale of our Lifetime Books business, our Board of Directors has determined that our business model should be re-evaluated to identify and acquire another business through a business combination. We believe it may be necessary to acquire another business to prevent our having to cease operations. As of the date of this report, we are focusing our efforts on identifying such a business.As of this date, we have not entered into any agreements relating to any such acquisitions. RESULTS OF OPERATIONS YEAR ENDED DECEMBER 31, 2, 2009 During the year ended December 31, 2010, we incurred a net loss of $7,807 compared to a net loss of $49,303 for the year ended December 31, 2009. The decrease in our net loss for the year ended December 31, 2010 over the year ended December 31, 2009 is primarily due to a decrease of $41,496 in general and administrative expenses. LIQUIDITY AND FINANCIAL RESOURCES At December 31, 2010, we had a working capital deficiency of approximately $38,173, compared with a working capital deficit of approximately $32,366 at December 31, 2009. At December 31, 2010, we had total assets of approximately $4,000, compared to total assets of approximately $6,000 at December 31, 2009. We had $-0- cash at December 31, 2010 and 2009. Net cash used in operating activities in 2010 was approximately $1,403, as compared with approximately $26,015 in 2009; net cash used in investing activities was $-0- in 2010, as compared $-0- for 2009. Cash flows for financing activities were $1,403 in 2010, as compared with $26,105 in 2009. Our operations have never been profitable, and it is expected that we will continue to incur operating losses in the future. In 2010, we generated revenues of $-0-, incurred operatingexpenses of $7,807, and had no net income.As of December 31, 2010, we had $-0- cash on hand to fund operations.There is no assurance that we will operate profitably in the future. 10 Recent Accounting Pronouncements The Company’s significant accounting policies are summarized in Note 1 of the Company’s Financial Statements included in this report. The Company does not expect that the adoption of any recent accounting pronouncements will have a material impact on its financial statements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 8.Financial Statements and Supplementary Data. BARCLAY ROAD, INC. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm 12 Financial Statements Balance Sheet as of December 31, 2010 and 2009 13 Statement of Operations for the years ended December 31, 2010 and 2009 and for the period October 20, 2006 (Date of Formation) through December 31, 2010 14 Statement of Stockholders’ Equity (Deficiency) for the period October 20, 2006 (Date of Formation) through December 31, 2010 15 Statement of Cash Flows for the years ended December 31, 2010 and 2009 and for the period October 20, 2006 (Date of Formation) through December 31, 2010 16 Notes to Financial Statements 17 11 Madsen & Associates, CPA's Inc. 684 East Vine Street Murray, UT 84107 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Barclay Road, Inc. We have audited the accompanying balance sheets of Barclay Road, Inc. (a development stage company) (“Barclay Road” or the “Company”) as of December 31, 2010 and 2009 and the related statements of operations, stockholders’ deficiency and cash flows for the years then ended and for the period October 20, 2006 (Date of Inception) through December 31, 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the 2010 and 2009 financial statements present fairly, in all material respects, the financial position of Barclay Road, Inc. as of December 31, 2010 and 2009 and the results of their operations and their cash flows for the years then ended and for the period October 20, 2006 (Date of Inception) through December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As more fully explained in Note 1 to the financial statements, the Company has a deficiency in working capital at December 31, 2010, incurred losses from operations, needs to obtain additional financing to meet its obligations on a timely basis and to fulfill its proposed activities and ultimately achieve a level of sales adequate to support its cost structure. These uncertainties raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans are also described in Note 1.The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties should the Company be unable to continue as a going concern. /s/ Madsen & Associates, CPA’s Inc. Madsen & Associates, CPA's Inc. February 23, 2011 12 BARCLAY ROAD, INC. BALANCE SHEETS (A Development Stage Company) ASSETS December 31, Intangible asset - net $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accrued expenses $ $ Advances from related parties Total Current Liabilities Commitments and Contingencies Stockholders' Deficiency: Common stock no par value - authorized unlimited; 41,743,768 and 41,743,768 outstanding as of December 31, 2010 and 2009, respectively Paid in capital Deficit accumulated during development stage ) ) Total Stockholders' Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ $ 13 BARCLAY ROAD, INC. STATEMENTS OF OPERATIONS (A Development Stage Company) Period October 20, 2006 (Date of Inception) Year Ended through December 31, December 31, Revenues $
